IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ROBERT FELDER,                              : No. 87 EM 2014
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
THE PHILADELPHIA COURT OF                   :
COMMON PLEAS,                               :
                                            :
                     Respondent             :


                                        ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2014, the “Application to Enforce Order

of Appellate Court,” treated as an Application for Relief, is DENIED.